Title: James Madison to Andrew Parks, 4 April 1835
From: Madison, James
To: Parks, Andrew


                        
                            
                                Dr Sir
                            
                            
                                
                                April 4th. 1835.
                            
                        
                        
                        On looking into some bundles of old papers, were found the two of which the enclosed are exact Copies. They
                            will indentify the account which has been the subject of a correspondence between us and shew that it had been transmitted
                            to you with an omission of the receipt of payment. Be so obliging as to return or cancel the letters written on the
                            Supposition, that there was no error in the case particularly that which promises that the debt should not be finally
                            lost. Accept my fdly. salutations in which Mrs. M--n joins me
                        
                        
                            
                                (signed,) J. M.
                            
                        
                    